Exhibit 10.12

 

FIRST AMENDMENT TO THE
2003 INCENTIVE AWARD PLAN
OF REALTY INCOME CORPORATION

 

This First Amendment (“Amendment”) to The 2003 Incentive Award Plan of Realty
Income Corporation (the “Plan”) is made as of May 6, 2003 by Realty Income
Corporation, a Maryland corporation (the “Company”).

 


W I T N E S S E TH

 

WHEREAS, the Board of Directors approved the Plan on March 12, 2003 and the
Stockholders have approved the Plan on May 6, 2003; and

 

WHEREAS, the Board of Directors of the Company has determined that it is
appropriate and in the best interests of the Company to amend the Plan as set
forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as set forth herein:

 

1.                                       Capitalized terms used herein which are
not otherwise defined herein but are defined in the Plan shall have the meanings
given to such terms in the Plan.

 

2.                                       Section 5.1 of the Plan is hereby
deleted in its entirety and restated in its entirety to read as follows:

 


“5.1.        OPTION PRICE.  THE PRICE PER SHARE OF THE SHARES SUBJECT TO EACH
OPTION GRANTED TO EMPLOYEES AND CONSULTANTS SHALL BE SET BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT SUCH PRICE SHALL BE NO LESS THAN THE FAIR MARKET VALUE
OF A SHARE OF COMMON STOCK ON THE DATE THE OPTIONS IS GRANTED.  IN THE CASE OF
INCENTIVE STOCK OPTIONS GRANTED TO AN INDIVIDUAL THEN OWNING (WITHIN THE MEANING
OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER
OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY OR PARENT CORPORATION
THEREOF (WITHIN THE MEANING OF SECTION 422 OF THE CODE), SUCH PRICE SHALL NOT BE
LESS THAN 110% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE
THE OPTION IS GRANTED (OR THE DATE THE OPTION IS MODIFIED, EXTENDED OR RENEWED
FOR PURPOSES OF SECTION 424(H) OF THE CODE).

 

--------------------------------------------------------------------------------